Exhibit 10.1
 
 EXECUTION VERSION

 
 
AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of March 27, 2009, is entered into by and among COVENANT
TRANSPORT, INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada
corporation (“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas
corporation (“SRT”), COVENANT ASSET MANAGEMENT, INC., a Nevada corporation
(“CAM”), COVENANT TRANSPORT SOLUTIONS, INC., a Nevada corporation (“CTS”), and
STAR TRANSPORTATION, INC., a Tennessee corporation (“ST”, and together with CTI,
CTGL, SRT, CAM, and CTS, each individually a “Borrower” and collectively,
“Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation and the
owner (directly or indirectly) of all of the issued and outstanding capital
stock of Borrowers (“Parent” and together with Borrowers, “Obligors”), the
financial institutions party to the Credit Agreement from time to time as
lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (in such capacity, “Agent”).  Capitalized
terms used herein and not otherwise defined shall have the meaning assigned such
terms in the Credit Agreement.
 
R E C I T A L S:
 
WHEREAS, the Obligors, the Lenders and the Agent have entered into that certain
Third Amended and Restated Credit Agreement dated as of September 23, 2008 (as
amended and restated through the date hereof, the “Credit Agreement”);
 
WHEREAS, the Parent has executed that certain Third Amended and Restated Parent
Guaranty Agreement dated as of September 23, 2008 (as amended to the date
hereof, the “Parent Guaranty”); and


WHEREAS, the Obligors, the Lenders and the Agent desire that the Credit
Agreement be amended in certain respects in accordance with the terms of this
Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Credit Agreement is hereby amended and the parties hereto
covenant and agree as follows:


1. Recitals. The foregoing Recitals are accurate and are incorporated herein and
made a part hereof for all purposes.
 
2. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein,  the Credit Agreement is hereby amended as follows:
 
(a)    Amendment of Certain Definitions Appearing in Section 1.1 of the Credit
Agreement. Effective as of the Amendment Effective Date, the following
definitions appearing in Section 1.1 of the Credit Agreement are hereby amended
and restated in their entirety as follows:
 

--------------------------------------------------------------------------------


 
    “Applicable Margin: with respect to any Type of Loan, the margins set forth
below, as determined by the Average Pricing Availability for the most recently
ended Fiscal Quarter:
 
Level
Average Pricing Availability
Base Rate Loans
LIBOR Loans
I
>$70,000,000
2.50%
3.50%
II
≤$70,000,000 but >$40,000,000
2.75%
3.75%
III
≤$40,000,000 but >20,000,000
 3.00%
4.00%
IV
≤$20,000,000
3.25%
4.25%

 
Through and including September 30, 2009, margins shall be determined as if
Level III were applicable.  Commencing on October 1, 2009, and continuing on the
first day of each Fiscal Quarter thereafter, the margins shall be subject to
increase or decrease based upon the Agent’s determination of Average Pricing
Availability for the most recently ended Fiscal Quarter, with any such change to
be effective on the first day of the Fiscal Quarter.  Notwithstanding the
foregoing, if, by the first day of a month, any financial statements and
Compliance Certificate due in the preceding month have not been received, then
the margins shall be determined as if Level IV were applicable, from such day
until the first day of the calendar month following actual receipt.”
 
“Base Rate: for any day, a fluctuating rate per annum equal to the highest of
(a) the Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
one half of one percent (0.50%); or (c) LIBOR for a 30 day Interest Period as
determined on such day, plus one percent (1.0%).  For purposes of clause (c)
above, LIBOR shall be determined daily and any change in the Base Rate shall
take effect on the day of any change in LIBOR.”
 
“Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the specified period immediately preceding the
date of determination, of (a) (i) for any period between March 1, 2009 and
December 31, 2009, EBITDAR minus Capital Expenditures other than Financed
Capital Expenditures, plus the sum of $3,000,000, or (ii) for any other period,
EBITDAR minus Capital Expenditures other than Financed Capital Expenditures, to
(b) Fixed Charges for such period.”
 
“LIBOR: for any Interest Period with respect to a LIBOR Loan, the greater of (a)
one and one-half percent (1.50%) and (b) the per annum rate of interest (rounded
upward, if necessary, to the nearest 1/8th of 1%), determined by Agent at
approximately 11:00 a.m. (London time) two Business Days prior to commencement
of such Interest Period, for a term comparable to such Interest Period, equal
to: (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source designated by Agent); or (b)
if BBA LIBOR is not available for any reason, the interest rate at which Dollar
deposits in the approximate amount of the LIBOR Loan would be offered by Bank of
America’s London branch to major banks in the London interbank Eurodollar
market.  If the Board of Governors imposes a Reserve Percentage with respect to
LIBOR deposits, then LIBOR shall be the foregoing rate, divided by 1 minus the
Reserve Percentage.”
 
“Unused Line Fee:  a fee equal to (a)(i) 0.50% per annum at any time Average
Pricing Availability is less than $42,500,000, or (ii) 0.75% per annum at any
time Average Pricing Availability is greater than or equal to $42,500,000, times
(b) the average daily amount by which the Revolver Commitments exceed the
outstanding principal amount of all Revolver Loans and aggregate undrawn amount
of all outstanding Letters of Credit during any month (or such shorter period if
calculated for the first month following the Amendment Effective Date or on the
Commitment Termination Date).”
 
2

--------------------------------------------------------------------------------


 


(b)    Addition of Certain Definitions to Section 1.1 of the Credit Agreement.
Effective as of the Amendment Effective Date, the following definitions are
hereby added to Section 1.1 of the Credit Agreement in proper alphabetical order
as follows:
 
“Federal Funds Rate: for any day, the rate per annum equal to (a) the weighted
average of interest rates on overnight federal funds transactions with members
of the Federal Reserve System arranged by federal funds brokers on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded up, if necessary, to the nearest 1/8 of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by Agent.”
 
“Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate announced
by Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.”
 
(c)    Change in Field Exam Frequency. Effective as of the Amendment Effective
Date, the reference to “three field examinations” in clause (i) in Section
10.1.1(b) is hereby deleted and “four field examinations” inserted in place
thereof and in substitution therefor.


(d)    Amendment of Fixed Charge Coverage Ratio Covenant. Effective as of
January 1, 2009, Section 10.3 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
10.3          Fixed Charge Coverage Ratio.  At all times during the term hereof,
maintain a Fixed Charge Coverage Ratio as of the last day of each of the
following periods of at least the ratio set forth below:
 
Four months ending January 31, 2009
0.98 to 1.0
Five months ending February 28, 2009
0.88 to 1.0
One month ending March 31, 2009
1.00 to 1.0
Two months ending April 30, 2009
1.00 to 1.0
Three months ending May 31, 2009
1.00 to 1.0
Four months ending June 30, 2009
1.00 to 1.0
Five months ending July 31, 2009
1.00 to 1.0
Six months ending August 31, 2009
1.00 to 1.0
Seven months ending September 30, 2009
1.00 to 1.0
Eight months ending October 31, 2009
1.00 to 1.0
Nine months ending November 30, 2009
1.00 to 1.0
Ten months ending December 31, 2009
1.00 to 1.0
Eleven months ending January 31, 2010
1.00 to 1.0
Twelve months ending February 28, 2010
1.00 to 1.0
Each rolling Twelve-Month Period thereafter
1.00 to 1.0

 
3

--------------------------------------------------------------------------------


 
3. Name Change.  Effective as of the Amendment Effective Date, the Agent and
Lenders consent to the change of the name of Covenant Transport Solutions, Inc.
to “Integrated Transportation Solutions, Inc.”  Borrowers shall provide to Agent
a certified copy of the Articles of Amendment filed with the Nevada Secretary of
State effecting such change within ten (10) days of filing same.  From and after
the date of filing of such Articles of Amendment, any reference in any of the
Loan Documents to Covenant Transport Solutions, Inc. shall thereafter be deemed
to be a reference to Integrated Transportation Solutions, Inc.


4. Effectiveness; Conditions Precedent.  The amendments herein provided shall be
effective upon the satisfaction of the following conditions precedent (the
“Amendment Effective Date”):
 
(a)    The Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Agent:
 
     (i)    one or more counterparts of this Amendment, duly executed by each of
the Borrowers, the Parent and the Required Lenders; and
 
     (ii)   such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Agent shall reasonably
request.
 
(b)    All fees and expenses payable to the Agent and the Lenders (including (x)
an amendment fee to each Lender that executes and returns this Amendment to the
Agent by 3:00 pm EDT on March 27, 2009, shall have been paid to the Agent, for
the account of each such Lender, equal to 37.5 basis points multiplied by each
such Lender’s Commitment on the date of this Amendment, and (y) all reasonable
fees and expenses of counsel to the Agent (estimated to date) shall have been
paid in full (without prejudice to final settling of accounts for such fees and
expenses).
 
5. Acknowledgment of the Obligors. The Borrowers and Parent, as Obligors, hereby
acknowledge and agree that, to the best of their knowledge: (a) none of the
Obligors has any defense, offset, or counter­claim with respect to the payment
of any sum owed to the Lenders or the Agent under the Loan Documents, or with
respect to the performance or observance of any warranty or covenant contained
in the Credit Agreement or any of the other Loan Documents; and (b) the Lenders
and the Agent have performed all obligations and duties owed to the Obligors
through the date of this Amendment.
 
6. Consent and Reaffirmation of Parent Guaranty. Parent hereby consents,
acknowledges and agrees to the amendments and consent set forth herein and
hereby confirms and ratifies in all respects the Parent Guaranty to which Parent
is a party (including without limitation the continuation of Parent’s payment
and performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of
the Parent Guaranty against the Parent in accordance with its terms.
 
7. Representations and Warranties of the Obligors. The Borrowers and Parent, as
Obligors, represent and warrant to the Lenders and the Agent that:
 
(a)    Compliance with Loan Agreement. On the date hereof, and after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing;
 
(b)    Representations and Warranties. On the date hereof, and after giving
effect to this Amendment, the representations and warranties of each Obligor in
the Loan Documents are true and correct in all material respects  (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date);
 
4

--------------------------------------------------------------------------------


 
(c)    Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform this Amendment. The execution, delivery and performance of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action, and do not (a) require any consent or approval of the
Agent, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law,
Material Contract or Material License; or (d) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor; and
 
(d)    Enforceability. This Amendment and the Credit Agreement, as amended
hereby, are legal, valid and binding obligations of each Obligor, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
8. Effect on Credit Agreement. Except as specifically amended hereby, the terms
and provisions of the Credit Agreement and the other Loan Documents are, in all
other respects, ratified and confirmed and remain in full force and effect.
Except as expressly set forth herein, the amendments provided herein shall not
by implication or otherwise limit, constitute a waiver of, or otherwise affect
the rights and remedies of the Lenders or the Agent under the Credit Agreement
or any other Loan Document, nor shall they constitute a waiver of any Event of
Default, nor shall they alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to by such amendments.  No reference to this
Amendment need be made in any notice, writing, or other communication relating
to the Credit Agreement and the other Loan Documents, any such reference to the
Credit Agreement and the other Loan Documents to be deemed a reference thereto
as respectively amended by this Amendment. All references to the Credit
Agreement and the other Loan Documents in any document, instrument, or agreement
executed in connection with the Credit Agreement and the other Loan Documents
will be deemed to refer to the Credit Agreement and the other Loan Documents as
respectively amended hereby.
 
9. Fees and Expenses. The Company hereby agrees to pay all reasonable
out-of-pocket expenses incurred by the Agent in connection with the preparation,
negotiation, and consummation of this Amendment, and all other documents related
hereto.
 
10. Instrument Pursuant to Credit Agreement. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement.
 
11. Further Acts.  Each of the parties to this Amendment agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.
 
12. Successors. This Amendment shall be binding upon and inure to the benefit of
Obligors, Agent, Lenders, and their respective successors and permitted assigns,
except that (a) no Obligor shall have the right to assign its rights or delegate
its obligations under this Amendment or any Loan Documents; and (b) any
assignment by a Lender must be made in compliance with Section 13.3 of the
Credit Agreement.
 
5

--------------------------------------------------------------------------------


 
13. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14. Consent to Forum; Arbitration. EACH OBLIGOR, HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR, IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE CREDIT AGREEMENT.  Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.
 
15. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of any Loan Document
by telecopy or electronic mail shall be as effective as delivery of a manually
executed counterpart of such agreement.
 
16. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Amendment shall
remain in full force and effect.
 
17. Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 14.1 of the
Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date set forth above.
 

 
BORROWERS:
 
COVENANT TRANSPORT, INC.
 
 
By:
/s/ M. David Hughes   
Name:
M. David Hughes
 
Title:
Senior Vice President of Fleet Management and Procurement and Treasurer
 
Address:
400 Birmingham Highway
Chattanooga, TN 37419
   
Attn:  M. David Hughes
   
Telecopy:  (423) 825-7594
     
CTG LEASING COMPANY
SOUTHERN REFRIGERATED TRANSPORT, INC.
STAR TRANSPORTATION, INC.
 
 
By:
/s/ M. David Hughes   
Name:
M. David Hughes
 
Title:
Vice President
 
Address:
400 Birmingham Highway
Chattanooga, TN 37419
   
Attn:  M. David Hughes
   
Telecopy:  (423) 825-7594
     
COVENANT ASSET MANAGEMENT, INC.
COVENANT TRANSPORT SOLUTIONS, INC.
 
 
By:
/s/ M. David Hughes   
Name:
M. David Hughes
 
Title:
Treasurer
 
Address:
400 Birmingham Highway
Chattanooga, TN 37419
   
Attn:  M. David Hughes
   
Telecopy:  (423) 825-7594





AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


--------------------------------------------------------------------------------


 
 



 
PARENT:
 
COVENANT TRANSPORTATION GROUP, INC.
 
 
By:
/s/ M. David Hughes   
Name:
M. David Hughes
 
Title:
Senior Vice President and Treasurer
 
Address:
400 Birmingham Highway
Chattanooga, TN 37419
   
Attn:  M. David Hughes
   
Telecopy:  (423) 825-7594





AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


--------------------------------------------------------------------------------


 

 

 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and Lender
 
 
By:
/s/ Douglas Cowan   
Name:
Douglas Cowan   
Title:
Senior Vice President   
Address:
300 Galleria Parkway, Suite 800
Atlanta, GA 30339-3153
   
Attn:  Zarah Elliott
   
Telecopy:  (423) 825-7594





AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Thomas M. Vertin   
Name:
Thomas M. Vertin   
Title:
Senior Vice President   
Address:
120 S. LaSalle Street
Chicago, Illinois  60603-3403
Credit Contact:
Attention:  Jeff Tompkins
Telephone:  214-965-3549
Telecopy:  214-965-2594
Operations Contact:
Attention:  Jinga Mathews
Telephone:  312-732-7522
Telecopy:  312-732-7609





AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


--------------------------------------------------------------------------------


 

 

 
TEXTRON FINANCIAL CORPORATION
 
 
By:
/s/ Susan M. Hall   
Name:
Susan M. Hall   
Title:
Senior Account Executive   
Address:
11676 Great Oaks Way, Suite 210
Alpharetta, Georgia  30022
Credit Contact:
Attention:  Susan Hall
Telephone:  678-762-4273
Telecopy:   770-360-1672
Operations Contact:
Attention:  Fran Lastinger
Telephone:  770-360-1640
Telecopy:   401-243-3010



 
 
AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

Back to Form 10-Q [form10q.htm]